DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a flow meter comprising a first, second, and third transducer, classified in G01F1/662 G01N29/22.
II. Claims 7-14, drawn to an integrated circuit device for controlling a driver and receiver circuitry to transmit first and second acoustic waves, classified in B06B1/0207.
III. Claims 15-18, drawn to a communication system and a flow meter network, classified in G01D4/002.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the invention of Group I describes transmitting and receiving first acoustic waves at a first frequency between a first and second transducer, transmitting second acoustic waves at a second frequency from a third transducer, but does not describe any processing circuit or communication network. The invention of Group II describes an integrated circuit for determining a flow rate measurement based on first acoustic waves and transmitting second acoustic waves; but does not involve a third transducer or any communication network. Group II describes a flow meter network and communication system for transmitting flow rate measurement information; but does not describe any flow measurements or processing.  
The invention of Group I and II are different from one another because the invention of Group I does not require the integrated circuit of Group II and the invention of Group II does not describe a third ultrasonic transducer of Group I. The invention of Group I and III are different from one another because the invention of Group I does not involve a communication network of Group III and the invention of Group II does not require the third ultrasonic transducer of Group I. The invention of Group II and III are different from each other because the invention of Group II does not involve the communication network of Group III and the invention of Group III does not require the integrated circuit of Group II. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Tran M. Tran/Examiner, Art Unit 2855